                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE

     UNITED STATES OF AMERICA,                )
                                              )
     v.                                       )      Action No. 2:19-CR-196
                                              )
                                              )
     MARK ADAM BURKE                          )


                   MOTION FOR HEARING ON PRE-TRIAL RELEASE

           COMES NOW the defendant, by and through undersigned counsel, and

     moves this Honorable Court to set a hearing to determine whether Defendant

     should be granted pre-trial release.

           Counsel attaches his affidavit hereto in support of this motion.


     Respectfully Submitted,

     s/Donald E. Spurrell
     Donald E. Spurrell, BPR# 012810
     128 East Market Street
     Johnson City, TN 37604
     Telephone:(423) 926-9421
     Facsimile: (888) 526-1020

                                CERTIFICATE OF SERVICE

           I hereby certify that on the 15th day of September 2020, a copy of the
     foregoing was filed electronically. Notice of this filing will be sent by operation
     of the Court’s electronic filing system to all parties indicated on the electronic
     filing receipt. All other parties will be served by regular U.S. mail. Parties may
     access this filing through the Court’s electronic filing system.

     Respectfully Submitted,
     s/Donald E. Spurrell




Case 2:19-cr-00196-JRG-CRW Document 515 Filed 09/15/20 Page 1 of 1 PageID #: 3619
